
	
		III
		111th CONGRESS
		1st Session
		S. RES. 123
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Mr. Webb submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for designation of May
		  2, 2009, as Vietnamese Refugees Day.
	
	
		Whereas the Library of Congress’ Asian Division together
			 with many Vietnamese-American organizations across the United States will
			 sponsor a “Journey to Freedom: A Boat People Retrospective” symposium on May 2,
			 2009;
		Whereas Vietnamese refugees were asylum-seekers from
			 Communist-controlled Vietnam;
		Whereas many Vietnamese escaped in boats during the late
			 1970s, after the Vietnam War and by land across the Cambodian, Laotian, and
			 Thai borders into refugee camps in Thailand;
		Whereas over 2,000,000 Vietnamese boat people and other
			 refugees are now spread across the world, in the United States, Australia,
			 Canada, France, England, Germany, China, Japan, Hong Kong, South Korea, the
			 Philippines, and other nations;
		Whereas over half of all overseas Vietnamese are
			 Vietnamese-Americans, and Vietnamese-Americans are the fourth-largest Asian
			 American group in the United States;
		Whereas, as of 2006, 72 percent of Vietnamese-Americans
			 were naturalized United States citizens, the highest rate among all Asian
			 groups;
		Whereas Vietnamese-Americans have made significant
			 contributions to the rich culture and economic prosperity of the United
			 States;
		Whereas Vietnamese-Americans have distinguished themselves
			 in the fields of literature, the arts, science, and athletics, and include
			 actors and actresses, physicists, an astronaut, and Olympic athletes;
			 and
		Whereas May 2, 2009, would be an appropriate day to
			 designate as “Vietnamese Refugees Day”: Now, therefore, be it
		
	
		That the Senate supports the designation of
			 “Vietnamese Refugees Day” in order to commemorate the arrival of Vietnamese
			 refugees in the United States, to document their harrowing experiences, and
			 subsequent achievements in their new homeland, to honor the host countries that
			 welcomed the boat people, and to recognize the voluntary agencies and
			 nongovernmental organizations that facilitated their resettlement, adjustment,
			 and assimilation into mainstream society in the United States.
		
